 

Ninth Amendment
to
First Restated Credit Agreement

 

This NINTH AMENDMENT TO FIRST RESTATED CREDIT AGREEMENT (this “Ninth
Amendment”), dated as of July 10, 2012, is among HALLMARK FINANCIAL SERVICES,
INC., a Nevada corporation (“Borrower”), American Hallmark Insurance Company of
Texas, a Texas insurance corporation (“AHIC”), HALLMARK INSURANCE COMPANY
(formerly known as Phoenix Indemnity Insurance Company), an Arizona insurance
corporation (“HIC”), each other Obligor, and FROST BANK (formerly known as The
Frost National Bank), a Texas state bank (“Lender”).

 

RECITALS:

 

Borrower, AHIC, HIC, and Lender have previously entered into the First Restated
Credit Agreement dated as of January 27, 2006 (such agreement, together with all
amendments and restatements, the “Credit Agreement”).

 

Borrower has requested an extension of the Termination Date and other amendments
to the Credit Agreement.

 

Lender has agreed to amend the Credit Agreement, subject to the terms of this
Ninth Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

1.1           Definitions. All capitalized terms not otherwise defined herein
have the same meanings as in the Credit Agreement.

 

ARTICLE II

Amendments to Credit Agreement

 

2.1           Amendments to Credit Agreement Section 1.1.

 

(a)          The definition of “Revolving Facility L/C Expiration Date” is
amended by deleting “May 27, 2012” and substituting “September 30, 2012” in lieu
thereof.

 

(b)          The definition of “Termination Date” is deleted in its entirety and
the following is substituted in lieu thereof:

 

“Termination Date” means September 30, 2012.

 

1

 

 

ARTICLE III

Waiver

 

3.1           TGA Security Agreement. TGA executed the Security Agreement dated
January 30, 2006 (“TGA Security Agreement”), in favor of Lender. TGA changed its
name to TGA Insurance Managers, Inc. on November 12, 2007.

 

3.2           TGA Security Agreement Section 5(f). TGA Security Agreement
Section 5(f) provides that TGA will not change its name unless TGA delivers to
Lender written notice of such change at least thirty days prior to the effective
date of such change. TGA Insurance Managers, Inc. changed its name to Hallmark
Specialty Underwriters, Inc. on March 12, 2012, and TGA did not deliver notice
of such change to Lender at least thirty days prior to the date of such change.

 

3.3           Credit Agreement Section 9.1(d). Credit Agreement Section 9.1(d)
provides that an Event of Default shall exist if TGA shall fail to comply with
any covenant of any Loan Document and such failure shall not be remedied within
ten days. TGA’s failure to comply with TGA Security Agreement Section 5(f) is an
Event of Default.

 

3.4           Existing Event of Default. The Event of Default described in
Section 3.3 is the “Existing Default.”

 

3.5           Waiver. Subject to satisfaction of the conditions precedent to
effectiveness of this Ninth Amendment, Lender waives the Existing Default.

 

3.6           Limited Waiver. The waiver provided in Section 3.5 does not
constitute a waiver of any requirement of any Loan Document, except as
specifically waived hereby, or of any Default or Event of Default, now or
hereafter existing, except the Existing Default.

 

ARTICLE IV

Conditions Precedent

 

4.1           Conditions. The effectiveness of this Ninth Amendment is subject
to the satisfaction of the following conditions precedent:

 

(a)          Documents. Lender shall have received the following in number of
counterparts and copies as Lender may request:

 

(i)          Ninth Amendment. This Ninth Amendment executed by Borrower, each
other Obligor and Lender.

 

(ii)         Seventh Restated Revolving Note. The duly executed Seventh Restated
Revolving Note, in the form of attached Exhibit A, payable to the order of
Lender and in an amount equal to the Revolving Commitment.

 

(iii)        Obligor Proceedings. Evidence that all corporate, limited liability
company and partnership proceedings of each Obligor and each other Person (other
than Lender) taken in connection with the transactions contemplated by this
Ninth Amendment and the other Loan Documents shall be reasonably satisfactory in
form and substance to Lender; and Lender shall have received copies of all
documents or other evidence which Lender may reasonably request in connection
with such transactions.

 

2

 

 

(iv)        Expenses. Reimbursement for reasonable Attorney Costs incurred
through the date hereof.

 

(v)         Other Documents. In form and substance satisfactory to Lender, such
other documents, instruments and certificates as Lender may reasonably require
in connection with the transactions contemplated hereby.

 

(b)          No Default. No Default or Event of Default shall exist after giving
effect to this Ninth Amendment.

 

(c)          Representations and Warranties.

 

(i)          All of the representations and warranties contained in Article VIII
of the Credit Agreement, as amended hereby, and in the other Loan Documents
shall be true and correct on and as of the date of this Ninth Amendment with the
same force and effect as if such representations and warranties had been made on
and as of such date, except to the extent such representations and warranties
speak to a specific date.

 

(ii)         All of the representations and warranties contained in Article VI
shall be true and correct on and as of the date hereof and subject to any waiver
previously delivered by Lender to Borrower.

 

ARTICLE V

Ratification

 

5.1           Ratification. (a) The terms and provisions set forth in this Ninth
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Ninth Amendment, the terms and provisions of the Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. Each Obligor agrees that the Credit Agreement, as amended hereby,
and the other Loan Documents to which it is a party or subject shall continue to
be legal, valid, binding and enforceable in accordance with their respective
terms.

 

(b)          Notwithstanding anything herein, in the Credit Agreement or in any
other Loan Document to the contrary, any principal of the Revolving Loans that
became due and payable prior to the effectiveness of this Ninth Amendment shall
be deemed not due and payable, except as and until such principal may be or
become due and payable after giving effect to this Ninth Amendment.

 

ARTICLE VI

Representations and Warranties



 

6.1           Representations and Warranties of all Obligors. Each Obligor
hereby represents and warrants to Lender that (a) the execution, delivery and
performance of this Ninth Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of such Obligor and will not violate any
organizational document of such Obligor, (b) the representations and warranties
contained in the Credit Agreement, as amended hereby, and each other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof, except to the extent such representations and warranties
speak to a specific date, (c) no Default or Event of Default exists either
before (other than the Existing Default) or shall exist after giving effect to
this Ninth Amendment, and (d) such Obligor is in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and the other Loan Documents to which it is a party or it or its property is
subject.

 

3

 

 

ARTICLE VII

Miscellaneous

 

7.1           Reference to Credit Agreement. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.

 

7.2           Severability. The provisions of this Ninth Amendment are intended
to be severable. If for any reason any provision of this Ninth Amendment shall
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

7.3           Counterparts. This Ninth Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Ninth Amendment by signing any
such counterpart.

 

7.4           GOVERNING LAW. THIS NINTH AMENDMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS. THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY, TEXAS,
AND BORROWER, EACH L/C RIC AND LENDER WAIVE THE RIGHT TO BE SUED ELSEWHERE.
BORROWER, EACH L/C RIC AND LENDER AGREE THAT THE STATE AND FEDERAL COURTS OF
TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER PROCEEDINGS IN
CONNECTION WITH THIS NINTH AMENDMENT AND THE OTHER LOAN DOCUMENTS.

 

7.5           ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

The Remainder of This Page Is Intentionally Left Blank.

 

4

 

 

Executed as of the date first written above.

 

BORROWER: HALLMARK FINANCIAL SERVICES, INC.         By:       Jeffrey R.
Passmore     Chief Accounting Officer       L/C RICs: AMERICAN HALLMARK
INSURANCE COMPANY OF TEXAS       HALLMARK INSURANCE COMPANY (formerly known as
Phoenix Indemnity Insurance Company)         By:       Jeffrey R. Passmore    
Chief Financial Officer

 

Ninth Amendment to First Restated Credit Agreement - Signature Page

 

 

 

 

OTHER OBLIGORS:

 

ACO HOLDINGS, INC.
ALLRISK INSURANCE AGENCY, INC.
AMERICAN HALLMARK AGENCIES, INC.
AMERICAN HALLMARK GENERAL AGENCY, INC.
EFFECTIVE CLAIMS MANAGEMENT, INC.
HALLMARK CLAIMS SERVICE, INC.
HALLMARK FINANCE CORPORATION
AMERICAN HALLMARK INSURANCE SERVICES, INC. (formerly known as Hallmark General
Agency, Inc.)

HALLMARK UNDERWRITERS, INC.   By:       Jeffrey R. Passmore   Chief Financial
Officer and Treasurer

 

AEROSPACE CLAIMS MANAGEMENT GROUP, INC.
AEROSPACE HOLDINGS, LLC

AEROSPACE SPECIAL RISK, INC.

HALLMARK SPECIALTY UNDERWRITERS, INC. (formerly known as
TGA Insurance Managers, Inc., and as Texas General Agency, Inc.)

TGA SPECIAL RISK, INC.

 

By:       Jeffrey R. Passmore     Vice President         AEROSPACE FLIGHT, INC.
        By:       Cecil R. Wise     Secretary         AEROSPACE INSURANCE
MANAGERS, INC.         By:       Jeffrey R. Passmore     Senior Vice President  

 

Ninth Amendment to First Restated Credit Agreement - Signature Page

 

 

 

 

PAN AMERICAN ACCEPTANCE   CORPORATION         By:       Jeffrey R. Passmore    
Chief Financial Officer  

 

Ninth Amendment to First Restated Credit Agreement - Signature Page

 

 

 

 

LENDER: FROST BANK   (formerly known as The Frost National Bank)       By:    
Print Name:     Print Title:  

 

Ninth Amendment to First Restated Credit Agreement - Signature Page

 

 

 

 

Exhibit A

Revolving Note

 

 

